

CONVERSION AGREEMENT


CONVERSION AGREEMENT dated as of January 29, 2010 (this “Agreement”) among
InovaChem, Inc., a Delaware corporation (“InovaChem”), NuGen Mobility, Inc., a
Delaware corporation (“NuGen”), and __________ (the “Holder”).


RECITALS


WHEREAS, as of the date hereof, NuGen owes the Holder an aggregate of ______,
(the “Debt”); and


WHEREAS, the Holder desires that NuGen exchange all his Debt for _________
shares of common stock of InovaChem simultaneous with the reverse merger (the
“Reverse Merger”) of InovaChem and NuGen, and said parties have agreed to
effectuate such exchange upon the terms and subject to the conditions set forth
herein.


NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants, agreements and undertakings contained in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:


ARTICLE I
EXCHANGE
 
Section 1.1       Exchange.  Upon the terms and subject to the conditions set
forth in this Agreement, (i) simultaneous with the execution and delivery of
this Agreement, the Holder shall deliver to NuGen the original promissory note
evidencing the Debt and (ii) within ten days after the closing of the Reverse
Merger, InovaChem shall deliver to the Holder stock certificates representing
_________ shares of common stock of InovaChem (the “Common Stock”). It is the
intention of the parties that such exchange is a private transaction exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”). The ratio of such exchange is based on $0.15 per share of
Common Stock.
 
Section 1.2       Restricted Securities.    The Common Stock being issued to the
Holder hereunder are duly and validly issued, fully paid and non-assessable, and
will be free of any liens, claims or encumbrances and restrictions on transfer
other than the fact that such shares are “restricted securities” as such term is
defined under the Securities Act. Accordingly, the Common Stock received by the
Holder may only be sold or transferred pursuant to an effective registration
statement or in accordance with an exemption from registration under the
Securities Act.
 
Section 1.3        Legend.  The certificates evidencing the Common Stock shall
contain a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
shares):


 
 

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY OTHER APPLICABLE
SECURITIES LAW OF ANY STATE OR OTHER JURISDICTION OR THERE IS AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER, THAT AN EXEMPTION THEREFROM IS AVAILABLE AND
THAT SUCH DISPOSITION IS IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE HOLDER
 
The Holder hereby represents and warrants to NuGen and InovaChem the following:


Section 2.1   Ownership of the Debt.   The Holder is the sole owner of the Debt
and has good and marketable title to such Debt, free and clear of any title
defect, objection, security interest, pledge, encumbrance, lien, charge, claim,
option, preferential arrangement or restriction of any kind, including, but not
limited to, any restriction on the transfer or other exercise of any attributes
of ownership (collectively, “Liens”).  Neither the Holder nor his affiliates has
any interest, directly or indirectly, in any other equity in NuGen or InovaChem
or its respective affiliates, or has any other direct or indirect interest in
any tangible or intangible property of NuGen or InovaChem, or has any direct or
indirect outstanding indebtedness to or from either NuGen or InovaChem, or
related, directly or indirectly, to its respective assets, other than as set
forth on Schedule A annexed hereto.  Upon consummation of the transactions
contemplated by this Agreement, the Holder shall have no direct or indirect
interest in either NuGen or InovaChem, other than as expressly provided for
herein.
 
Section 2.2    Authority.  The Holder has the absolute and unrestricted right,
power and authority to execute and deliver this Agreement and all documents and
instruments specified herein, to carry out his obligations hereunder and to
consummate the transactions contemplated hereby. If the Holder is an entity, the
person executing this Agreement has been duly authorized by the Holder to
execute and deliver this Agreement on behalf of such Holder.  This Agreement has
been duly executed and delivered by the Holder and, assuming due authorization,
execution and delivery by the other parties hereto, this Agreement constitutes a
legal, valid and binding obligation of the Holder, enforceable against him in
accordance with its terms.
 
Section 2.3     Approval of Transaction; No Conflict.  The execution and
delivery of this Agreement by the Holder does not, and the performance of this
Agreement by the Holder will not, require any consent, approval, authorization
or other action by, or filing with or notification to, any person, entity,
governmental authority or regulatory authority, other than the possible filing
by the Holder of a Form 3 and a Schedule 13D with the Securities and Exchange
Commission (the “SEC”).  Furthermore, the execution, delivery and performance of
this Agreement by the Holder does not and will not (x) conflict with or violate
any agreement, law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award to which the Holder is a party or by which any of his
assets are bound or (y) result in the creation or imposition of any Lien on the
Debt. If Holder is an entity, the execution, delivery and performance of this
Agreement by the Holder does not and will not violate or conflict with any
provision of the Articles of Incorporation or By-Laws or other organizational
documentation of the Holder

 
2

--------------------------------------------------------------------------------

 

Section 2.4     Investment Intent.   The Holder is an “accredited investor”, as
that term is defined in Regulation D under the Securities Act.  The Holder
acknowledges that he is able to evaluate and has such knowledge and experience
in financial or business matters that he is capable of evaluating the merits and
risks of accepting the Common Stock in exchange for the Debt. The Holder further
acknowledges that the shares of Common Stock are restricted securities, and as
such cannot be offered or sold unless they are subsequently registered under the
Securities Act and any applicable state securities laws or an exemption
therefrom is available. The Holder is receiving the Common Stock for his own
account and not with a present view towards the public sale or distribution,
other than as set forth in this Agreement. The Holder understands that the
Common Stock is being offered and sold to him in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that NuGen and InovaChem are is relying upon the truth and
accuracy of, and the Holder’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Holder set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Holder to acquire the Common Stock. The Holder and his advisors, if any,
have been furnished with all materials relating to the business, finances and
operations of both NuGen and InovaChem, including without limitation, materials
relating to the Reverse Merger and the offer and sale of the Common Stock which
have been requested by the Holder or his advisors.  The Holder and his advisors,
if any, have been afforded the opportunity to ask questions of both NuGen and
InovaChem.
 
Section 2.5    Counsel.  The Holder represents that he has had the opportunity
to review and discuss this Agreement with counsel of his choosing, that he knows
and understands the legal effect of this Agreement and the transactions
contemplated hereby, that he requested the exchange of his Debt to Common Stock
and that he is voluntarily executing and delivering this Agreement to NuGen and
InovaChem.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF NUGEN AND INOVACHEM
 
Each of NuGen and InovaChem, separately and not severally, hereby represents and
warrants to the Holder the following:


Section 3.1   Authority.  The company is duly organized and validly existing
under the laws of the State of Delaware and has been duly authorized by all
necessary and appropriate action to enter this Agreement and consummate the
transactions contemplated herein.  The company has the absolute and unrestricted
right, power and authority to execute and deliver this Agreement and all
documents and instruments specified herein, to carry out its obligations
hereunder and to consummate the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by the company and, assuming due
authorization, execution and delivery by the Holder, this Agreement constitutes
a legal, valid and binding obligation of the company, enforceable against the
company in accordance with its terms.

 
3

--------------------------------------------------------------------------------

 

Section 3.2    Approval of Transaction; No Conflict.  The execution and delivery
of this Agreement by the company does not, and the performance of this Agreement
by the company will not, require any consent, approval, authorization or other
action by, or filing with or notification to, any person, entity, governmental
authority or regulatory authority.  The execution, delivery and performance of
this Agreement by the company does not and will not conflict with or violate any
agreement, law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award to which the company is a party.
 
Section 3.3    Shares.  InovaChem represents and warrants that upon issuance,
the shares of Common Stock shall be duly authorized, fully paid and
non-assessable.


ARTICLE IV
INDEMNIFICATION
 
Section 4.1    Indemnification by the Holder. Each of NuGen and InovaChem and
their respective successors and assigns (collectively, the “Company Parties”)
shall be indemnified and held harmless by the Holder from and against any and
all damages, losses, liabilities, taxes (including any deficiencies and
penalties and interest thereon), and costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) (collectively,
“Damages”) resulting from any misrepresentation, breach of warranty or
nonfulfillment of any covenant or agreement on the part of the Holder contained
in this Agreement and as a result of the transaction contemplated herein.
 
Section 4.2   Indemnification by the companies.  The Holder and his affiliates,
consultants, representatives and their respective successors and assigns shall
be indemnified and held harmless by each of NuGen and InovaChem from and against
any and all Damages resulting from any misrepresentation, breach of warranty or
nonfulfillment of any covenant or agreement on the part of said company
contained in this Agreement and as a result of the transaction contemplated
herein.
 
Section 4.3   Notice.  Each party hereto agrees to give to the other prompt
notice of any claim or action by a third party or occurrence of any event which
may give rise to a claim or action for indemnification hereunder. The failure to
provide such notice shall not release the indemnifying party from its
obligations under this Article IV, except to the extent that the indemnifying
party is materially prejudiced by such failure.
 
ARTICLE V
GENERAL PROVISIONS
 
Section 5.1   Entire Agreement.  This Agreement contains, and is intended as, a
complete statement of all of the terms of the arrangements and understandings
between the parties with respect to the matters provided for, and supersedes any
previous agreements and understandings between the parties with respect to those
matters.

 
4

--------------------------------------------------------------------------------

 

Section 5.2  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed wholly in such State, without regard to conflict of law
rules applied in such State.  EACH OF THE UNDERSIGNED HEREBY WAIVES FOR ITSELF
AND ITS PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.
 
Section 5.3   Notices.  Any notice required or given with respect to this
Agreement shall be valid and effective when delivered (i) by registered or U.S.
post office stamped certified mail, (ii) by a nationally recognized overnight
air courier, or (iii) by hand, in all cases to:
 
If to NuGen or InovaChem, to:


InovaChem, Inc.
c/o Polymed Therapeutics, Inc.
3040 Post Oak Boulevard, Ste 1110
Houston, TX 77056


If to the Holder, to:
________________
________________
________________


Any party hereto may change such address by notice given at least five (5) days
in advance to the other party in accordance with this Section.


Section 5.4   Binding Agreement.  This Agreement, including without limitation,
all the representations and warranties contained herein, shall be binding upon
and inure to the benefit of the parties hereto and their respective permitted
successors and assigns.
 
Section 5.5  Amendment.  This Agreement may be amended or modified only by a
written instrument executed by all the parties hereto.
 
Section 5.6  No Waiver.  The failure of a party at any time or times to require
performance of any provisions hereof shall in no manner be deemed to affect the
party’s right at a later time to enforce the same.  No waiver by any party of
the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such breach or of the breach of any other
term or provision of this Agreement.
 
Section 5.7  References.  The headings in this Agreement are solely for the
convenience of the parties, and are not intended to and do not limit, construe
or modify any of the term and conditions hereof.

 
5

--------------------------------------------------------------------------------

 

Section 5.8  Unenforceability.  If any provision of this Agreement shall be held
to be invalid or unenforceable, such invalidity or unenforceability shall attach
only to such provision and only to the extent such provision shall be held to be
invalid or unenforceable and shall not in any way affect the validity or
enforceability of the other provisions hereof, all of which provisions are
hereby declared severable, and this Agreement shall be carried out as if such
invalid or unenforceable provision or portion thereof was not embodied herein.
 
Section 5.9 Counterparts.  This Agreement may be executed by facsimile and in
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.
 
Section 5.10  Further Assurances.  The parties hereto will execute and deliver
such further instruments and documents and do such further acts and things as
may be reasonably required to carry out the intent and purposes of this
Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first written above.



INOVACHEM INC.
   
By:
/s/ Alan Pritzker
Name:
Alan Pritzker
Title:
Chief Financial Officer
   
NUGEN MOBILITY INC.
   
By:
/s/ Eric Takamura
Name:
Eric Takamura
Title:
Chief Executive Officer / President



HOLDER
                     
 
 

 
 
6

--------------------------------------------------------------------------------

 